Filed 2/25/15 In re Denise C. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

In re DENISE C., et al., Persons Coming                              B256312
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK85618)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

T. R.,

         Defendant and Appellant.




         APPEAL from orders of the Superior Court of Los Angeles County. Rudolph A.
Diaz, Judge. Affirmed.


         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Kimberly Roura, Deputy County Counsel for Plaintiff and Respondent.
       Appellant T. R. (mother) appeals from the juvenile court’s orders establishing
dependency jurisdiction over her four children, Denise C. (born April 2005), N. C. (born
May 2008), Nelson C. (born November 2010), and A. C. (born July 2012) and removing
the children from the custody of their father, Nelson C., Sr. (father).1 Mother contends
there was insufficient evidence to support the juvenile court’s jurisdictional findings
under Welfare and Institutions Code section 300, subdivisions (a), (b), and (j),2 that the
children were at risk of harm because of domestic violence between the parents and the
dispositional order removing the children from father’s custody. We affirm the
jurisdictional and dispositional orders.
                                     BACKGROUND
Initial detention and section 300 petition
       The family came to the attention of the Los Angeles County Department of
Children and Family Services (the Department) in November 2010 when mother and
newborn Nelson both tested positive for methamphetamine. Mother admitted using
methamphetamine in the past but denied doing so immediately before Nelson’s birth.
       On December 3, 2010, the Department filed a section 300 petition alleging that
mother’s substance abuse placed Denise, N., and Nelson at risk. At the December 3,
2010 detention hearing, the juvenile court found father to be the children’s presumed
father and ordered the children detained from both parents.
       In a January 2011 interview with a dependency investigator, five-year-old Denise
said that mother and father used drugs and alcohol together. She reported that mother
and father hit her and N. with a belt and that the parents argued and hit each other as well.
       Both parents denied hitting Denise or any of the other children. They admitted
arguing but denied doing so in the children’s presence. They denied having any physical
altercations.


1      Father is not a party to this appeal.

2      All further statutory references are to the Welfare and Institutions Code.


                                               2
       Mother denied having a drug problem. She admitted using marijuana and cocaine
in the past. She also admitted using methamphetamine in June but denied doing so since
then. Father was on parole for a 2008 firearms conviction. He said he and mother had an
understanding that neither of them would do anything to jeopardize his parole. Had he
known of mother’s drug use, he would have asked her to stop.
       On January 28, 2011, the Department filed a first amended petition adding
allegations that the parents physically abused the children, engaged in domestic violence,
and exposed Denise to altercations in which they physically assaulted one another. The
parents agreed to submit to an amended petition under section 300, subdivisions (b) and
(j) stating that mother had a history of substance abuse, including cocaine, marijuana, and
alcohol, and had used methamphetamine while pregnant with Nelson, who had a positive
toxicology screen for methamphetamine at the time of his birth; that father knew or
should have known of mother’s use of controlled substances; and that mother’s substance
abuse and father’s failure to protect placed the children at risk of harm. The amended
petition further stated that mother and father had created a detrimental home condition by
their aggressive conduct, by engaging in altercations in the presence of the children, and
by using inappropriate physical discipline on Denise.
       The juvenile court sustained the petition as amended and ordered the children
removed from both parents. The court accorded family reunification services to both
parents and ordered mother to enroll in a drug rehabilitation program with random
testing, aftercare with a sponsor, individual counseling, and parent education. Father was
ordered to enroll in individual counseling to address case issues including substance
abuse awareness. The court ordered individual counseling for the children as well.
Section 388 petition
       On April 28, 2011, the Department filed a section 388 petition seeking a random
drug testing order for father on the grounds that father had admitted to a history of drug
use. The petition stated that father had been on parole after serving a 32-month prison
sentence for carrying a loaded firearm in public and had been drug testing as a condition



                                             3
of his parole, but his parole was ending and he would no longer be required to drug test
for the criminal courts.
       On June 23, 2011, the juvenile court granted a modified section 388 petition and
ordered father to participate in on demand drug testing.
Review proceedings
       In August 2011, the children were placed together in a foster home. The
children’s caregiver reported that during monitored telephone calls with Denise, father
made the child cry by yelling at her, accusing her of taking things, and telling her there
were cameras in the caregiver’s home and that he was watching her. The caregiver
further reported that Denise had told her that when the parents fight, mother throws
knives at and sometimes cuts father. According to Denise, father threw something at
mother during one altercation but hit Denise in the eye instead. Denise was bleeding, and
the parents had to take her to the hospital.
       Mother participated in weekly random drug testing. Between February and July
2011, she had seven negative drug tests, two missed tests, and two positive tests for
methamphetamine. Father submitted to an on demand test on July 21, 2011, and tested
positive for amphetamines and methamphetamine.
       Mother was enrolled in parenting education, substance abuse awareness, and
NA/AA classes and was on a six-month waiting list for individual counseling. Father had
enrolled in parenting education and was also on a waiting list for individual counseling.
Neither parent had provided proof of enrollment in a drug rehabilitation program.
       At the six-month review hearing held on August 3, 2011, the juvenile court found
the parents to be in partial compliance with their case plans, ordered their visits to be
monitored in the Department’s offices, and ordered the parents not to visit the children
together.
       In December 2011, the Department reported that both parents had become
increasingly argumentative with the monitors when redirected during visits with the
children. The children’s caregiver informed the Department that she no longer wanted to
monitor the visits because the parents were too aggressive, arguing with her and yelling


                                               4
at her in front of the children. Mother asked that the children be placed with a maternal
aunt.
        The caregiver reported that Denise often appeared “traumatized” or “devastated”
after visits with the parents. After one visit, Denise told the caregiver that she did not
want to return home to mother and father and accused the parents of touching her “pee
pee.” During an interview with the social worker who responded to the child’s
allegations of sexual abuse, however, Denise did not describe sexual abuse but indicated
that the parents may have substituted Denise’s urine for their own when required to drug
test. Denise would not speak to the parents by telephone and refused to participate in a
monitored visit with mother on December 8, 2011.
        Mother tested positive for methamphetamine and amphetamines twice, in October
and November 2011, and missed two tests. Father also tested positive for
methamphetamine and amphetamines twice and missed two tests.
        At the December 2011 progress hearing, the juvenile court ordered that the parents
not be allowed to visit when under the influence. The court further ordered the
Department to hold a team decision meeting to consider placing the children with an
appropriate relative. Following the court ordered team decision meeting, the children
were placed with a maternal aunt in early January 2012.
        In March 2012, the Department reported that mother had tested positive for
amphetamines and methamphetamine on February 9, 2012. Father submitted to two on
demand drug tests in February and March 2012 and tested negative both times. The
social worker’s attempts to reach father for subsequent test dates were unsuccessful. The
social worker had also made several attempts to contact mother by telephone to discuss
the case, but mother had neither taken nor returned the calls.
        In July 2012, the Department reported that mother had completed 10 sessions of
individual therapy. She was also enrolled in a drug treatment and aftercare program.
Mother tested positive for methamphetamine on February 22, 2012, and had seven
negative tests and three missed tests thereafter. Father had three negative drug tests



                                              5
between February and April 2012. He did not drug test in May because the social worker
was on leave.
       In July 2012, mother informed the social worker that she was eight months
pregnant. She gave birth to A. on July 23, 2012. The Department opened a voluntary
family maintenance case for A., who lived with mother, father, and mother’s 18-year-old
son.
       Mother had completed her drug treatment program and was attending after care
services and 12-step meetings. Between July 2012 and January 2013, mother had 10
negative drug tests and eight missed tests.
       In July 2012, the juvenile court ordered unmonitored visits for father after he had
submitted five consecutive clean drug tests. In December 2012, the Department
liberalized mother’s and father’s visits to unmonitored joint visits at the parents’ home.
The visits went well, and Denise and N. both said they wished to return to their parents.
       In February 2013, the Department received a referral that N. had belt marks on her
legs after being hit by the maternal aunt’s live-in boyfriend. The Department detained
the children from the aunt and recommended that the children be released to their parents,
who had completed their programs and were having successful unmonitored visits.
       At the 18-month review hearing held on February 13, 2013, the juvenile court
ordered the children returned to mother and father with family maintenance services.
Family maintenance period
       In August 2013, the Department reported that mother and father had maintained
consistent contact with the Department and were appropriate and attentive to the
children’s needs. Father had completed his individual therapy sessions but felt the need
to reenroll in counseling. He was assessed and approved for additional individual therapy
sessions.
       Therapy sessions for Denise and N. had been terminated because the therapist was
unable to contact the parents to arrange weekly sessions. The family was receiving
family preservation services.



                                              6
       Mother and father had not complied with random drug testing. Mother had four
negative drug tests and nine missed tests. Father had five negative drug tests and seven
missed tests.
       In November 2013, father’s therapist reported that he had been participating in
therapy and doing well until August. Father attended only one session in the months of
September and October and had not attended any sessions in November. His therapy
sessions were terminated for lack of attendance.
       Both parents continued to be inconsistent in their drug testing. Between August
and October 2013, Mother had three negative drug tests and two missed tests. Father had
two negative drug tests and five missed tests during the same period.
       The Family Preservation Services counselor terminated the family’s case in
November 2013 because he said the family appeared to be doing well and was no longer
in need of services.
       Between November 2013 and January 2014, mother tested negative for drugs once
and missed seven tests. Father missed all of his drug tests between October 2013 and
February 2014.
Father’s 2013 arrest
       Father was arrested following an incident of domestic violence on December 19,
2013. Mother told the social worker that while she and father were arguing, father put his
arm around her neck but did not choke her. She said the children did not witness the
incident.
       The police report stated that mother and father had argued in the kitchen about a
broken wrist watch. As mother attempted to walk away, father grabbed her around the
neck with his right arm and began choking her. Mother broke free and told father she
was leaving to pick up the children from school. Father became more angry, grabbed a
knife, held it down by his side, and said, “if you take my children we are gonna have a
blood battle and everyone is gonna go down.” Mother, fearing for her life, left the home
and called the police.



                                            7
       Mother told the police that father’s past gang affiliation and criminal history made
her believe father had the means and the ability to follow through on his threats.
Although she had no visible injuries, mother was crying and fearful.
       When responding police officers approached the home, father said, “I’m the guy
you are looking for.” The officers observed several small scabbed cuts on father’s arm
that appeared to be evenly spaced and approximately the same length. The officers saw
multiple knives in the kitchen, including one lying on the floor near the refrigerator.
       Father was arrested and charged with making criminal threats. While being
transported to the police station, father told the police officers that had he known mother
was going to call the police, he would have “really messed her up.”
       At the police station, father provided a written statement that he and mother had
argued about a broken watch. According to father, the argument escalated and mother
grabbed a 12-inch serrated kitchen knife and assaulted him, causing approximately 16
minor lacerations to his left forearm while he attempted to defend himself. Father
claimed that in addition to cutting him with a knife, mother punched him three times.
       The police concluded that father was the primary aggressor during the incident.
An officer indicated that the lacerations on father’s arm were not recent wounds and did
not appear to have been caused by a 12-inch serrated knife.
       Father was incarcerated from December 19, 2013 to January 12, 2014. After his
release, father moved out of the family home and did not have a permanent address.
       At a February 11, 2014 review hearing, the juvenile court ordered that father could
have monitored visits with the children outside of the family home.
Section 342 and section 300 petitions (2014)
       On February 26, 2014, the Department filed a section 342 petition on behalf of
Denise, N. and Nelson, and a section 300 petition on behalf of A., alleging, under section
300, subdivisions (a), (b), and (j), that the parents have a history of engaging in violent
physical altercations; that on December 19, 2013, father grabbed mother’s neck with his
arm and choked mother in the child Nelson’s presence; father threatened mother with a
knife; mother hit father and struck him with a knife, inflicting marks on father’s arms;


                                              8
and that the parents’ violent conduct endangers the children’s physical health and safety
and places them at risk of harm. At the February 26, 2014 detention hearing, the juvenile
court ordered the children detained from father and released to mother. Father was
accorded monitored visits.
         In a March 11, 2014 interview with the Department’s social worker, mother
described the December 19 incident with father as an argument that ended when father
put her in a choke hold. She said none of the children witnessed the incident because the
older children were in school at the time and the two younger children were asleep in
another room. Mother said the altercation took place in her older son Tommie’s bedroom
and that Tommie was not home at the time. She denied that father threatened her with a
knife.
         Father was present at the home during the March 11, 2014 interview with mother.
Both parents insisted father was allowed monitored visits with the children in the home
and that mother could serve as the monitor. Father told the social worker that during the
December 2013 altercation he did not choke mother but simply put his arms around her
neck and then released her. He admitted grabbing a knife and saying there would be a
blood bath if mother took the children. Father said he pled guilty to a domestic violence
charge in the criminal court and that a protective order was issued prohibiting him from
using force or violence toward anyone involved in the case. He was enrolled in a
domestic violence program required by the criminal court.
Adjudication and disposition
         At the May 14, 2014 adjudication hearing, the juvenile court received into
evidence the Department’s February 2014 detention report and the March 2014
jurisdiction/disposition report. Mother and father both testified.
         Mother testified that on December 19, 2013, she and father argued in the kitchen
about a broken watch. They moved into the living room where father pushed her. When
mother “stopped and went to him with my hand,” father grabbed her around the neck
with his arm, and mother fell to her knees. Mother said that father had his arm round her



                                              9
neck for approximately four seconds, that she was still able to breathe, and that he
released her when she said “let me go.”
       Mother testified that after father released her, she went outside to find a neighbor.
No one was about, so mother returned to the home approximately five minutes later.
When she returned, father was in the kitchen cutting lettuce with a knife. Mother denied
that father threatened her with the knife and denied telling the police that she feared for
her life or was worried about father’s past gang affiliation. She said that during the
incident A. and Nelson were both in a bedroom adjacent to the living room. A. was
sleeping and Nelson was awake watching television. Mother could not recall whether the
bedroom door was open or closed.
       During his testimony, father admitted putting his right forearm around mother’s
neck and that he “squeezed it a little bit.” He said his attempt to choke mother “was just
an impulse.” Father acknowledged that he had made a mistake and said he regretted his
actions. Father also admitted that his written statement to the police that mother had
punched him and attacked him with a knife during their altercation was false.
       After hearing argument from the parties, the juvenile court found the testimony of
both parents lacked credibility. The court found the allegations of domestic violence
under sections 300, subdivisions (a), (b), and (j) to be true, struck allegations regarding
father’s arrest, and sustained the petitions as amended. The court ordered the children
removed from father’s custody and ordered father to participate in a 52-week domestic
violence prevention program, a parenting program, and individual counseling with a
licensed therapist to address domestic violence and anger management. Father was
accorded monitored visits to take place outside of the home. Mother could not serve as
the monitor. This appeal followed.
                                       DISCUSSION
I. Standard of review
       We review the juvenile’s court’s jurisdictional findings under the substantial
evidence standard. (In re Heather A. (1996) 52 Cal. App. 4th 183, 193.) Under this
standard, we review the record to determine whether there is any reasonable, credible,


                                             10
and solid evidence to support the juvenile court’s conclusions, and we resolve all
conflicts in the evidence and make all reasonable inferences from the evidence in support
of the court’s orders. (In re Savannah M. (2005) 131 Cal. App. 4th 1387, 1393.) We
review the juvenile court’s selection of a dispositional order for a minor for abuse of
discretion. (In re Christopher H. (1996) 50 Cal. App. 4th 1001, 1006.)
II. Jurisdiction
       A. Section 300, subdivisions (a), (b), and (j)
       Section 300, subdivision (a) accords the juvenile court jurisdiction over a child if
“[t]he child has suffered, or there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally upon the child by the child’s parent.”
       Section 300, subdivision (b) accords the juvenile court jurisdiction over a child if
“[t]he child has suffered, or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child.”
       Section 300, subdivision (j) accords the juvenile court jurisdiction over a child
when “[t]he child’s sibling has been abused or neglected, as defined in subdivision (a),
(b), (d), (e), or (i), and there is a substantial risk that the child will be abused or neglected,
as defined in those subdivisions.”
       B. Substantial evidence supports the jurisdictional findings
       Substantial evidence supports the juvenile court’s findings that the parents’
domestic violence placed the children at risk of future harm. During the December 19,
2013 domestic violence incident, mother and father were engaged in a heated argument
that became physically violent. Father pushed mother, put his forearm around her neck,
and choked her. When father released her, mother told him she was leaving to get the
children. Father then grabbed a knife, held it by his side, and said: “If you take my
children, we are gonna have a blood battle and everyone is gonna go down.” Throughout
the parents’ altercation, A. and Nelson were in an adjacent bedroom. Nelson was awake,
and the bedroom door may have been open.



                                               11
       After father released her, mother left the home to call the police, in fear for her
life. She was crying and fearful when the police arrived. Father told the responding
police officers “I’m the guy you are looking for.” While father was being transported to
the police station, he told the officers that had he known mother was going to call the
police, he would have “really messed her up.”
       Mother argues that her testimony at the adjudication hearing disputed information
in the police report that father threatened her with a knife, and that she was in fear for her
life. She denied any history of domestic violence with father. The juvenile court found
neither parent’s testimony to be credible. Under the applicable standard of review, we
must defer to the juvenile court on issues concerning credibility of the witnesses and
resolve all conflicts in the evidence in favor of the juvenile court’s findings. (In re Alexis
E. (2009) 171 Cal. App. 4th 438, 450-451.)
       Mother contends the December 19 altercation was an isolated incident that should
not be used as a basis for ongoing juvenile court jurisdiction. She cites In re Daisy H.
(2011) 192 Cal. App. 4th 713 (Daisy H.) as support for her position. That case, however,
is distinguishable.
       In Daisy H., juvenile court jurisdiction was based on a single incident of domestic
violence by the father against the mother that occurred more than two years before the
section 300 petition was filed and before the parents had separated and commenced
marital dissolution proceedings. All of the children denied witnessing any domestic
violence between the parents, and there was no evidence that any incidents of violence
occurred in the children’s presence. (Daisy H., supra, 192 Cal.App.4th at p. 717.) The
appellate court concluded the evidence was insufficient to support jurisdiction premised
on ongoing domestic violence or violence likely to continue, placing the child at risk of
physical harm. (Ibid.)
       Here, in contrast, there was evidence of both ongoing and past domestic violence
between the parents in the presence of the children. The December 19, 2013 domestic
violence incident occurred only a few months before the adjudication hearing.
Throughout that incident, A. and Nelson were in an adjacent bedroom. Nelson was


                                              12
awake. At the time the initial section 300 petition in this case was filed, then five-year-
old Denise told the social worker that mother and father hit her and N. with a belt, and
that the parents argue, fight, and hit each other. After she was removed from her parents’
care, Denise told her caregiver that the parents fight and that mother throws knives at
father and sometimes cuts him. Denise told the caregiver that during one altercation,
father threw something at mother but the object hit Denise in the eye instead. Denise was
bleeding, and the parents had to take her to the hospital.
       Mother and father both sought to minimize the severity of the December 2013
altercation. They denied statements they each made to the police that day that a knife
was used during the altercation.
       Substantial evidence supports the juvenile court’s jurisdictional findings under
section 300, subdivisions (a), (b), and (j) that the parents’ domestic violence placed the
children at risk of future harm.
III. Dispositional order
       A. Standing
       The Department contends mother lacks standing to challenge the order removing
the children from father’s custody because mother retained custody of the children and
her interests were not affected by the order.
       A parent who is aggrieved by an order after judgment in a juvenile dependency
proceeding may appeal from that order. (§ 395.) For purposes of appellate standing in
dependency cases, a parent who suffers a legally cognizable injury, actual or threatened,
by the juvenile court order is an aggrieved party. (In re H.G. (2006) 146 Cal. App. 4th 1,
9.) Although appellate courts “liberally construe the issue of standing and resolve doubts
in favor of the right to appeal” (ibid.), “‘[a]n appellant cannot urge errors which affect
only another party who does not appeal.’ [Citations.]” (In re Gary P. (1995) 40
Cal. App. 4th 875, 977, citing In re Vanessa Z. (1994) 23 Cal. App. 4th 258, 261.) In other
words, “a parent is precluded from raising issues on appeal which did not affect his or her
own rights. [Citations.]” (In re Jasmine J. (1996) 46 Cal. App. 4th 1802, 1806; In re
Nachelle S. (1996) 41 Cal. App. 4th 1557, 1562 [mother whose parental rights were


                                                13
terminated lacked standing to challenge order affecting minor’s visitation with siblings
and could not assert minor’s best interests as basis for standing].)
       Mother cites In re R.V. (2012) 208 Cal. App. 4th 837 (R.V.) as support for her
argument that she has standing to challenge the dispositional order removing the children
from father’s custody. In that case, the juvenile court assumed jurisdiction over a child
based on risk of sexual abuse by the father and ordered the child removed from both
parents’ custody. The father challenged the dispositional order removing the child from
the mother’s custody, and the county argued that he lacked standing to do so. (Id. at p.
848.) Noting that “‘[u]ntil parental rights are terminated, a parent retains a fundamental
interest in his or her child’s companionship, custody, management and care,’” the court in
R.V. held that the father had standing to challenge the order removing custody from the
mother and placing the child in foster care. (Id. at p. 849.) The court reasoned that the
child’s placement outside of the home had the potential to adversely affect the father’s
own interests in reunification. (Ibid.)
       In the instant case, mother’s interest in reunification is not at issue because she has
custody of the children. R.V. is therefore distinguishable.
       Mother argues that the dispositional order affects her interests because it
jeopardizes the children’s relationship with father and could result in “[t]he possible loss
of 50% of parental support to the[] children.” She cites no authority, however, that
potential harm to the children’s relationship with father and the potential loss of father’s
parental support is a legally cognizable injury to her that would accord her standing as a
party aggrieved by the juvenile court’s dispositional order.
       We need not resolve the issue of whether mother is an aggrieved party with regard
to the dispositional order removing the children from father’s custody because even
assuming mother has standing to challenge that order, we find no grounds for reversal.
              B. Substantial evidence supports the dispositional order
       Section 361, subdivision (c)(1) provides that the juvenile court may remove a
child from the physical custody of his or her parent when the court finds, by clear and
convincing evidence, that there is a substantial danger to the physical health, safety,


                                             14
protection or emotional well being of the child and there are no reasonable means to
protect the child without removal from the parent’s physical custody. The determination
of whether there is a substantial danger to the physical or emotional health and safety of a
child who remains in a parent’s physical custody is reviewed under the substantial
evidence standard. (In re Amos L. (1981) 124 Cal. App. 3d 1031, 1038.)
       Substantial evidence supports the order removing the children from father’s
custody, requiring both parents to participate in domestic violence counseling, and
requiring father’s visits to be monitored by someone other than mother. The parents had
an unresolved history of domestic violence dating back to 2011. In December 2013, the
parents engaged in a physical altercation while A. and Nelson were in an adjacent room
in the home. During the altercation, father choked mother and threatened her while
holding a knife. Fearing for her life, mother called the police.
       Both parents attempted to minimize the severity of the December 2013 incident by
recanting statements they had each made to the police. Mother subsequently allowed
father to visit the children in the family home, in violation of court orders.
       Substantial evidence supports the juvenile court’s dispositional findings, and the
order removing the children from father’s custody was not an abuse of discretion. (In re
Christopher H., supra, 50 Cal.App.4th at p. 1006.)
                                      DISPOSITION
       The orders establishing juvenile court jurisdiction over Denise, N., Nelson, and A.
and removing all four children from father’s custody are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                   ____________________________, J.
                                                   CHAVEZ

We concur:

__________________________, Acting P. J.           ____________________________, J.
ASHMANN-GERST                                      HOFFSTADT



                                              15